Citation Nr: 1125305	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  00-20 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to June 1994. 

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Nashville, Tennessee, (hereinafter RO).  A December 2009 Board decision denied the Veteran's claim for service connection for PTSD and remanded a claim for entitlement to service connection for an acquired psychiatric disability other than PTSD.  The Veteran appeal the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an Order dated in September 2010, the Court granted a Joint Motion for Remand (hereinafter Joint Motion) and remanded the claim for service connection for PTSD to the Board.  The RO has also adjudicated the claim for service connection for a psychiatric disability other than PTSD as described in a January 2011 supplemental of the case, and as this issue is also currently properly before the Board, the claims for service connection for psychiatric disability have been consolidated as listed on the first page of this decision.   


FINDING OF FACT

The most probative evidence fails to show PTSD, or any psychiatric disability is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case with respect to the claim for service connection for PTSD by letter dated in August 2002 prior to initial adjudication that included notice as to the information that could be submitted in support of a claim for service connection for PTSD based on personal assault.  A January 2010 letter regarding the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD informed the appellant of the information and evidence necessary to prevail with respect to this claim.   

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained.  The Veteran was afforded a VA examination in August 2009 to determine if she had PTSD as a result of service that also included an opinion as to whether the Veteran's depressive disorder was the result of service.  Finally, the Veteran herself reported in a February 2010 statement that she had no additional evidence to present.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

If a post-traumatic stress disorder is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  (Such notice was accomplished by the August 2002 letter referenced above).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

Several decisions of the United States Court of Appeals for Veterans Claims (Court) have affected the adjudication of claims for service connection for PTSD.  In approaching a claim for service connection for PTSD, the question of the existence of an event claimed as a recognizable stressor must be resolved by adjudicatory personnel.  If the adjudicators conclude that the record establishes the existence of such a stressor or stressors, then the case should be referred for a medical examination to determine the sufficiency of the stressor and to determine whether the remaining elements required to support the diagnosis of PTSD have been met.  In other words, if the adjudicators determine that the existence of an alleged stressor or stressors in service is not established by the record, a medical examination to determine whether PTSD due to service is present would be pointless.  Likewise, a diagnosis of PTSD based upon claimed stressors whose existence the adjudicators have not accepted would be inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 (1994).

VA amended its adjudication regulations governing service connection for PTSD during the pendency of his appeal by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor when it is related to fear of hostile military or terrorist activity.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran does not assert that she has PTSD as a result of fear of military or terrorist activity, these amendments are not applicable and the Veteran is not prejudiced by the fact that she was not provide notice of these amendments.  

The Veteran has set forth her stressors that she contends resulted in PTSD in various statements, during the April 2003 hearing and in medical reports.  (The April 2003 hearing was held before a Veterans Law Judge who has retired from the Board, and the Veteran declined an opportunity to attend a hearing before another Veterans Law Judge by way of an April 2011 response to a letter informing her of the right to attend another hearing).  In a statement received in 1998, the Veteran asserted that she was punished for not giving in to the advances or demands of her drill sergeants during basic training.  She claims that one drill sergeant told her that if she did not sleep with him, he would make her stay [in training] hell.  She maintains that when she tried to tell the senior drill instructor, he did not believe her and that made the drill instructor punish her more.  She states that when she went to her first duty station, she was the victim of a date rape.  During the hearing, she testified that this occurred in the spring of 1984.  She maintains that these events resulted in her gaining a lot of weight in service.  When seen in a VA outpatient clinic in September 2004, the Veteran said that another stressor in service was when she had a miscarriage.

The service treatment records are negative for complaints or findings of any psychiatric problems, and various evaluations in the personnel records reflect that the Veteran was deemed fully capable or had a capability that was listed as "among the best."  As for whether there is evidence of weight gain during service that may have been the result of excess eating due to "coping" with the alleged assaults in service, the service treatment records reflect that the Veteran weighed 132 pounds on the entrance examination in September 1982.  In July 1983, she weighed 141 pounds; in October 1984, her weight was 151 pounds, and in October 1985, at which time  she requested assistance in a weight reduction diet, she weighed 172 pounds.  While the contemporaneous treatment reports make no mention of weight gain due to stress associated with reported in-service stressors, the Veteran was noted to have been five months pregnant in February 1986 and to have undergone dilatation and curettage for a "missed abortion" in June 1986.  

After service, VA outpatient treatment records show that the Veteran was seen in the Women's Mental Health Assessment Clinic in April 1997.  She related that she had no acute issues or problems that prompted the assessment, but decided it was about time she talked about her past.  She noted that she had often been "hit on" by other servicemen while in service and that she was the object of snide remarks but  specifically denied having any type of physical or sexual assault during service.  These records also reflect the Veteran reporting that she had been sexually abused by her step father when she was 11 years old, and that he subsequently killed her mother during an argument.  In September 2004, she asserted that she had witnessed her mother being killed.

In a statement received in 1998, R.L. indicated she had known the Veteran for about 15 years, and had gone to basic training with her.  They later were in the same unit. She noted that she went through a lot with the Veteran and they talked about everything.  She stated the Veteran had confided to her about the things she endured in basic training, including how she was treated by the drill sergeants.  R.L. also mentioned what had occurred with the Veteran's date.  She added that she had remained in contact with the Veteran following service and stated that she was having a hard time dealing with what had happened to her in service.

The Veteran was afforded a VA psychiatric examination in March 1999.  She described being sexually harassed by her supervisor during basic training, and said she was abused mentally and physically by such harassment.  Following an examination, the impression, based on the Veteran's mental status and history, was PTSD.  On VA general medical examination in March 1999, the examiner indicated the Veteran had PTSD, due more likely than not to sexual abuse both in service and out of service.

An August 1999 statement reflecting diagnoses of depression and PTSD prepared under the signatures of two military psychologists referenced treatment of the Veteran since September 1998 for complaints of depression associated with sexual abuse when she was a child.  The reports also noted that "[b]y patient's history" she had suffered from several instances of sexual harassment during military service.  It was noted that the Veteran reported that these episodes had impaired her ability to feel safe and develop intimacy with her husband and that she was continuing to experience periods of significant depression and withdrawal.  

Additional evidence includes reports from an October 2006 visit to a mental health clinic that resulted in an impression of "PTSD; bereavement with possible early evolution into MDD, moderate, NOS."  There reports reflect distress and sadness  over the death of the Veteran's sister in April 2006.  While the Veteran alluded to a "traumatic past," she was dismissive about this history and that she did not want to discuss those matters.  

The Veteran was afforded a VA psychiatric examination in August 2009.  The examiner noted he reviewed the claims folder and the medical records.  He noted that when the Veteran was hospitalized in September 2004, a therapy session indicated multiple traumas contributed to the Veteran's depression.  He pointed out that the Veteran had become pregnant when she was 13 years old and that this had set her apart socially.  It was also indicated she had been expelled from school in tenth grade for fighting and "cussing out teachers."  It was reported that the Veteran recalled having suicidal ideation when she was pregnant at 13.  Regarding PTSD symptoms, the examiner noted the Veteran reported minimal symptoms of PTSD and that she did not meet the criteria for it.  The diagnosis was major depressive disorder, recurrent.  The examiner specifically stated the Veteran did not meet the criteria for PTSD.  He noted the Veteran reported pre-service and in-service trauma.  He observed that while the Veteran had been diagnosed with PTSD in the past, recent records and her self-report during the examination did not indicate the presence of PTSD.  He pointed out that the Veteran experienced periods of recurrent depression, and the diagnosis on Axis I was major depressive disorder. 

With respect to the etiology of the depressive disorder diagnosed at the August 2009 VA examination, the examiner stated that this condition "does derive largely if not wholly from her trauma history."  As to whether the Veteran's depressive disorder was the result of the reported in-service trauma, the examiner stated as follows: 

It is impossible to precisely parcel out what proportion of the [V]eteran's depression is attributable to various traumas.  However, the clinical record and the [V]eteran's self report indicate that premilitary traumas serve as the primary source of emotional turmoil.  Premilitary history is also significant for likely childhood depression.  The [V]eteran states that she only experienced low mood and sadness during the years she lived with her mother and step father (5-13). However, the fact that she was expelled for fighting and "cussing out teachers" at the age of 15 indicates [a] strong likelihood of continued depression.  As such, there is no clear evidence that events during the [V]eteran's military service caused or significantly exacerbated her ongoing MH complaints. 

Pertinent additional evidence includes reports from VA mental hygiene clinic sessions through January 2011 with multiple assessments of major depression and "symptoms" of PTSD related to the Veteran witnessing the death of her mother when she was 13 and "MST" (multiple significant traumas).  The MST were said to include the reported in-service harassment by superiors and date rape.  (See January 12, 2011, VA therapy note).  Reviewing these reports, while there was a reference to a discussion of the Veteran's reported date rape in addition to the trauma resulting from the murder of the Veteran's mother and sexual abuse by her stepfather on reports from a November 2010 psychotherapy session, the majority of the distressing memories described by the Veteran during these sessions related to pre-service stressors, in particular those relating to her mother's death. 

Turning to an analysis of the Veteran's claim, the Board previously denied the Veteran's PTSD service connection claim, finding the evidence did not demonstrate she had that disability, and absent the presence of the claimed disability, there could be no valid claim.  The Joint Motion considered that inconsistent with the holding in McClain v. Nicholson, 21 Vet App. 319 (2007), where the requirement for the presence of a current disability would be met where a claimant is shown to have the disability at any time during the pendency of the claim.  As there are records of a diagnosis of psychiatric disability, including PTSD, (as well as an affirmative conclusion that she does not have PTSD) during the appeal period, the claim cannot be denied simply by asserting the Veteran does not have the disability for which benefits are sought.  The fundamental question is whether the Veteran has a psychiatric disability which was incurred during service, or if it existed prior to service, increased in severity beyond its natural progression during service.  The answer to this question is that the evidence does not support the conclusion the Veteran has a psychiatric disorder, including PTSD which had its onset in service, or increased in severity during service.   

As to the Veteran's version of her history, it must be noted that she has given a varied account of her life events in relation to the roots of her psychological problems.  At times, the focus is on pre-service circumstances; at others it is on her service experiences; and then it is on post service events in her life.  While this may be useful for purposes of treatment, for purposes of addressing the matter on appeal, it diminishes the reliability of any of her statements.  Therefore, with her statements not considered to be reliable, the Board must look to other evidence to consider the claim, which in this case would include the Veteran's service records.  (In this regard, it is also observed that the 1998 statement submitted by R.L. never actually describes the details of any event experienced by the Veteran in service, nor any in-service behavior of the Veteran indicative of psychiatric symptoms [i.e., as set out in Schedule for Rating Disabilities].  As such, the R.L statement also is of little value in the adjudication of the appeal.) 

As to the Veteran's service records, the medical records do not show any psychiatric complaints or treatment, and the personnel records show no unusual behaviors or change in behavior.  These records are considered highly probative as the purpose of them is to document the state of the Veteran's health during service, and her level of performance.  Since these do not show any psychiatric impairment, that is strong evidence the Veteran did not develop a psychiatric illness during service, nor if one existed prior to service, that it underwent an increase in severity during service.  (As to the Veteran's weight gain during service, nothing within these records suggest it is a consequence of psychological issues.)  Chronologically, several years then pass before the Veteran presents herself to medical professionals for psychiatric treatment, which itself is some indication that the Veteran's military service is not implicated in this development.  This conclusion is further buttressed by the Veteran's specific denial at that time of experiencing any type of physical or sexual assault during service, but she instead described her childhood abuse by her stepfather.  

There then follows the medical history as described above, with the evidence being inconsistent as to the Veteran's psychiatric diagnosis or its cause.  Because of these inconsistencies, they are accorded little weight in the specific analysis addressed by this decision; the question of in-service incurrence or aggravation of psychiatric disability.  

After considering this record in its entirety, the Board considers the most probative evidence to be the Veteran's service records.  As indicated above, since these show no psychiatric impairment, it is the Board's conclusion that the evidence fails to show that a psychiatric disability, including PTSD was incurred in, or aggravated by service.  Accordingly, the appeal is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


